Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): (a) IN GENERAL.—

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112: The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
       
 Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In this case, it appears that:
Claim 1: A) determining of the difference in velocity of the transmitted non-optical electromagnetic radiation and thus, determining of the dielectric constant from said difference has not been described in the specification.
B) non-optical electromagnetic radiation has not been described in the specification.
What is described in the specification is electromagnetic radio signal and other
electromagnetic radiation.
C) How a cross-sectional area of the return signal is determined/ measured? Please
note, although the term cross-section is mentioned in the specification, it is not clear
from the specification how it is obtained.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-7, 9, 11-18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C.
112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out
and distinctly claim the subject matter which the inventor or a joint inventor (or for
applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
In this case, the claim language is confusing because:
Claim 1: A) It is not clear how the difference/ change in velocity (speed) is determined. It appears that the step of obtaining a difference in velocity is omitted. 
Perhaps, applicant should add – determining a difference in velocity of the transmitted non-optical signal and the return signal—after line 6 of claim 1.
B) How a cross-sectional area of the return signal is determined/ measured? It appears that the step of obtaining a cross-sectional area is omitted. 
Perhaps, applicant should add –determining a cross-sectional area of the return signal—after line 8 of claim 1.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
Claims 1, 4, 5, 6: the preamble of the claims is directed to determining a first
temperature estimate. The body of the claim is directed to determining of the first
temperature estimate and storing it in a log file. Therefore, it is not clear how claims
4, 5, 6 claiming second, third and fourth temperature estimates would further limit claim 1.
Claim 4: it is not clear how the ratio of a beam diameter parameter and a wavelength of the return signal are determined. What Applicant means by a beam diameter? Does Applicant mean a measure related to the cross-section of claim 1? 
Claim 5: it is not clear how a ratio of energy density and signal frequency
(what particular signal) are determined.
Claim 6: it is not clear how a ratio of a total frequency percentage and a bandwidth and a wavelength compression parameter are determined.
Claim 18: it is not clear how the mapping is performed, since only one first temperature estimate was obtained in claim 1.
The dependent claims are rejected by virtue of their dependency on the independent claim.
Response to Arguments
Applicant’s Affidavit filed on 02/23/22 has been received and reviewed by the Examiner.
Applicant’s arguments with respect to claim(s) 1, 4-7, 9, 11, 13-18, 20 have been considered but they are not persuasive.
112a rejections:
With respect to a difference in velocities between the transmitted and the reflected signals.”: 
Applicant states that specification describes details of specific example of calculation of dielectric constant determined by difference in velocities. Please refer to the particular place in the specification where this limitation is described along with means to perform the difference calculation of determination.
With respect to non-optical electromagnetic radiation: Please note, Examiner does not question a definition of the non-optical electromagnetic radiation. What Examiner questions is where in the specification this radiation is described and how the difference between the return signal and the non-optical electromagnetic radiation is determined? By what particular means, formula, algorithm, etc.? 
With respect to measuring a cross-sectional area of the return signal:  Applicant states  a cross-sectional area is a metric that describes the physical area of the signal or beam. Applicant states that the cross-sectional area is function of the depth of the signal propagated into ground, the wavelength of the signal, and the time difference between transmitted and reflection signal, in turn on a function of the material’s dielectric signal. The Examiner’s question is how the cross-sectional area is being measured/ obtained? By what particular means? Please show it in the specification.
112b rejections:
Arguments with respect to the cross-sectional area, the difference in velocities are addressed above. Also, see suggestions above (in 112b rejection section).
For claims 4-6: Applicant states that the specification explains how claims 4-6 further limit claim 1. This argument is not persuasive because it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable.  Constant v. Advanced Micro-Devices, Inc. 7 USPQ 1064. 

In addition, it is not clear from the claim language how ratios of claims 4-6 are determined, since the variables, i.e., a beam diameter and wavelength of a return signal (claim 4), an energy density and a return signal frequency (claim 5), a total frequency percentage and a bandwidth (claim 6), are not known. Perhaps applicant should insert the steps of determining these parameters.
Examiner questioned if the scan is used as an additional device to the transmitter and receiver. In Arguments, page 12, Applicant explained that the scan, WARR, is comprising the transmitter and receiver. Therefore, in view of these arguments, perhaps, applicant should amend: 
Claim 7 by adding – wherein performing the profile scan utilizes the transceiver and receiver— at the end of the claim, in order to clarify the claim language. 
Claim 9 by adding – wherein performing the depth scan utilizes the transceiver and receiver— at the end of the claim, in order to clarify the claim language. 
Claim 13 by adding -- wherein the Wide Angle Reflection and Refraction scan utilizes the transceiver and receiver— at the end of the claim, in order to clarify the claim language. 
Is this proper understanding of the invention?
Claim 18: Applicant states that the specification describes how the mapping is performed based on identified layers of subsurface area. However, claim 18 is not dependent on claim 11, which describes layers, but is dependent on claim 1, and claim 1 does not describe any layers. Furthermore, it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable.  Constant v. Advanced Micro-Devices, Inc. 7 USPQ 1064. 
Upon further consideration, 112 rejections of claims 9, 11-15 have been withdrawn, however, these claims are dependent on the rejected claims 1 and 7.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roeder (U.S. 8485722) discloses a subsurface temperature measurement system (Abstract) using a transmitter to transmit a EM signal into the ground and receiver
to detect a return signal (Figs. 1 -2: antenna 14, radiometer 12 and Col. 5,1.8-11:
"As another example, antenna may include a single antenna having a bandwidth suitable for transmitting and receiving electro-magnetic radiation at multiple frequencies utilized by radiometer 12."). Temperature of the subterranean feature can then be determined (Col. 7,1.16-20:" When worn by a user, the sole of shoe 30 may provide relatively close contact of antenna 14 to the surface of substrate 24, which in this case, is the Earth, to determine subsurface temperatures of certain subterranean features 26.")
Prammer (U.S. 8704677) teaches to map the temperature along the borehole, Fig. 23. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hitp://pair-direct.uspto.gov.
should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/
Primary Examiner, Art Unit 2855
March 07, 2022